Spratley, J.,
concurring.
I find myself in accord with the reasoning and conclusion uf the majority as applied to the bringing of a civil action by notice of motion before the civil justice of Norfolk. I am further fortified in such conclusion in view of the history of the legislation on the subject before us, and in view of Code, section 6020, as amended and re-enacted in 1928 (chapter 394) and 1932 (chapter 146), wherein there is excluded the procedure by notice of motion before a civil justice in cities containing 30,000 inhabitants or more. The city of Norfolk comes within this classification.
Section 6020, found in the chapter of the Code dealing with *397justices and warrants for small claims, is the next preceding act in point of time to the act of 1934 (chapter 57), and it seems clearly to express the legislative intent on this subject.